Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
Regarding claim 1 with reference to the Lee and Veihl references, Applicant argues;
[Applicant respectfully submits that Fig. 5B merely discloses an “8x8 planar array of the conventional stacked radiating elements 100.” (See Veihl, e.g., paragraphs [0091] and [0101]). The conventions stacked radiating elements of Veihl are further described at paragraph [0068] of Veihl: 

    PNG
    media_image1.png
    180
    576
    media_image1.png
    Greyscale

Applicant respectfully submits that the parasitic radiating elemnt of Veihl cannot be fairly read to correspond to having a “second row pf patch antenna patterns” as disclosed by claim 1. Throughout the disclosure of Veihl, the stacked patch radiating elements are described as a multi-layer patch radiating element of which the parasitic radiating elements of Veihl are described as a part of the stacked patch radiating elements and not separate patch antennas.
For example, paragraph 79 of Veihl notes that "[t]he patch radiating element 20 may be referred to herein as a "single-layer" patch radiating element to distinguish it from stacked patch radiating element designs (discussed below) that include multiple layers of radiating elements." Paragraph 89 of Veihl states that:

    PNG
    media_image2.png
    221
    572
    media_image2.png
    Greyscale

Applicant respectfully submits that the parasitic radiating element of Veihl is the element depicted (and not separately numbered) in Fig. 5B of Veihl which the Office alleges to correspond to the “second patch antenna patterns spaced apart from each other and disposed above the first patch antenna patterns, the second patch antenna pattern each having an area less than an area of a corresponding first patch antenna pattern among the first patch antenna patterns” of claim 1. Applicant respectfully submits that a person of skill in the art would not construe the parasitic radiating element as corresponding to, disclosing, or suggesting “second patch antenna patterns spaced apart from each other and disposed above the first patch antenna patterns” as recited by claim 1.

Applicant respectfully submits that in view of a fair reading of the above evidence, one of ordinary skill in the art would not have understood the parasitic radiating element of Veihl to be a "second patch antenna patterns," as recited in claim 1.]

The Examiner respectfully disagrees;
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that Veihl, figure 5B, teaches two rows of patch radiating elements stacked on each other. In this case, one row of the patch radiating elements is construed as a claimed second patch antenna patterns. The claimed language requires a second row of antennas only. An antenna is construed as a driven antenna or a parasitic antenna. A parasitic radiating element is an antenna. The claimed language does not recite a second driven patch antenna pattern. The Examiner suggests that Applicant incorporates “driven antenna pattern” instead of a broad term of “antenna pattern” because parasitic and driven radiating elements are antennas.  


Applicant further argues that;
[Assuming, arguendo, and Applicant does not so concede, that the parasitic radiating element of Veihl could be read as corresponding to, disclosing, or suggesting "second patch antenna patterns spaced apart from each other and disposed above the first patch antenna patterns" as recited by claim 1, Veihl does not disclose or suggest "the second patch antenna patterns each having an area less than an area of a corresponding first patch antenna pattern among the first patch antenna patterns" as recited by claim 1. 
The Office cites to paragraph [0065] of Veihl as allegedly teaching "antenna frequency scale concepts. It teaches that the patch antenna can be scaled to have different sizes." (Office Action - page 4). Paragraph [0065] of Veihl states that: 

    PNG
    media_image3.png
    250
    566
    media_image3.png
    Greyscale

Veihl merely discusses radiating element size relative to the radiating frequency. 
However, Veihl fails to disclose or suggest any relationship of a radiating element size relative to a parasitic element size. Nothing in this portion of Veihl, or any portion of Veihl, discloses or suggests "second patch antenna patterns spaced apart from each other", much less "the second patch antenna patterns each having an area less than an area of a corresponding first patch antenna pattern among the first patch antenna patterns."]



The Examiner respectfully disagrees;
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that antennas are frequency scaled. For example, a skilled artisan can design any antenna to be scaled in size for use on another frequency or band. Veihl, in paragraph [0065], explicitly teaches that higher operating frequencies corresponding to smaller radiating elements. In this case, a skilled artisan can scale one row of the patch antennas to be smaller than the other row of patch antennas. The concept of antenna frequency scaling is well explained in the “The American Radio Relay League”. See page 2. Equation 1.  

Applicant further argues that;
[1. The suggested combination would defeat the purpose of Lee (MPEP 2143.01 (V)). Lee describes a polarization antenna having a symmetric radiating element. Lee's 
polarization antenna provides dual polarization through "generating dual polarized waves having similar radiation patterns as well as a high polarization isolation." (See, paragraph [0006] of Lee). The Office's proffered motivation for combining Lee and Veihl provides no evidence of successfully combining the relied-on portions of Veihl into that of Lee. The Office merely states that the features of Lee and Veihl would be combined to "provide an antenna array with a better characteristics such as a better gain and directionality." (Office Action - page 5). Applicant respectfully submits that the Office's proposed combination would have defeated the purpose of Lee of generating a dual polarized waves having similar radiation patterns as well as a high polarization isolation. In this instance, mandatory guidance from MPEP 2143.01 (V), is clear, there is no persuasive reason to combine the references in the manner claimed if the combination would render the primary reference unacceptable for its intended purpose.
2. required extensive redesign (MPEP 2143.01(VI)). 
The process of combining Lee and Veihl would require undue experimentation and research to make the combination. Lee provides "a dual polarization antenna generating dual polarized waves having similar radiation patterns as well as a high polarization isolation (low cross polarization) characteristic." (Paragraph [0006] of Lee). Lee describes the "radiating element formed on the dielectric substrate to be symmetric in up and down and left and right directions." (Paragraph [0035] of Lee). Veihl, in contrast, describes "[s]tacked patch radiating elements [that] can be used to increase the bandwidth over which an acceptable impedance match may be achieved. (Paragraph [0068] of Veihl). Veihl describes "pick-and-place stacked patch radiating elements ... may comprise a conventional patch radiating element with a parasitic radiating element soldered to the top surface thereof. (Paragraph [0070] of Veihl). Accordingly, the proposed combination of Veihl with Lee would destroy the symmetry of Lee or require extensive redesign. Applicant respectfully submits that the Office's proposed combination would require undue experimentation and research to make the combination. In this instance, mandatory guidance from MPEP 2143.01(VI), is clear that the proposed combination would have required extensive redesign.]


The Examiner respectfully disagrees;
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner relying on the secondary refrence of Veihl for two teachings. 
First, Veihl, Fig. 5B, teaches two rows of antenna patches. In other words, Veihl teaching antenna arrays by having a plurality of patch antennas. It is recognized by skilled artisan that antenna arrays are used by adding more antenna elements and the benefit of this is to have a better gain and directionality. A best and easy example of this concept is a design of Yagi antenna which comprises of a plurality of radiating elements.
Second, the Examiner relied on paragraph [0065] of Veihl for the teaching of antenna frequency scaling. In this case, a skilled artisan recognizes that to change the dimension of antenna to have on patch antenna smaller than another for the purpose of achieving a desired frequency band. Paragraph [0065] explicitly teaches that higher operating frequencies corresponding to smaller radiating elements. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0207235, hereby referred as Lee) in view of Veihl et al. (US 2019/0115664, hereby referred as Veihl).
Regarding claim 1,
Lee discloses;
An antenna apparatus, comprising (the antenna apparatus of figure 1-3): first patch antenna patterns arrayed in an N x 1 structure (see the patch antenna pattern of figure 1 which comprises of radiator 120); feed vias electrically connected to the first patch antenna patterns (feed vias 131/132 and feed points 1223); and guide vias arrayed along the oblique side (guide vias 125 around the patch antenna).
Lee does not disclose;
The first patch antenna patterns each having a polygonal shape having an oblique side with respect to an array direction of the N x 1 structure; wherein N is a natural number greater than or equal to 2, and second patch antenna patterns spaced apart from each other and disposed above the first patch antenna patterns, the second patch antenna patterns each having an area less than an area of a corresponding first patch antenna pattern among the first patch antenna patterns.
However, Veihl teaches;
The first patch antenna patterns each having a polygonal shape having an oblique side with respect to an array direction of the N x 1 structure; wherein N is a natural number greater than or equal to 2 (see figure 5B for teaching stacked patch antenna pattern arrays each having a polygonal shape having an oblique side with respect to an array direction), and second patch antenna patterns spaced apart from each other and disposed above the first patch antenna patterns (see figure 5B, the second row of patch antenna patterns), the second patch antenna patterns each having an area less than an area of a corresponding first patch antenna pattern among the first patch antenna patterns (Paragraph [0065] teaches antenna frequency scale concepts. It teaches that the patch antenna can be scaled to have different sizes). 

    PNG
    media_image4.png
    306
    662
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the first patch antenna patterns each having a polygonal shape having an oblique side with respect to an array direction of the N x 1 structure; wherein N is a natural number greater than or equal to 2, and second patch antenna patterns spaced apart from each other and disposed above the first patch antenna patterns, the second patch antenna patterns each having an area less than an area of a corresponding first patch antenna pattern among the first patch antenna patterns, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristics such as a better gain and directionality. Furthermore, in order to achieve desired frequency bands.

Regarding claim 9,
Lee does not disclose;
Wherein the feed vias are configured to feed power directly to the second patch antenna patterns, and to feed power indirectly to the first patch antenna patterns.

However, Veihl teaches;
Wherein the feed vias are configured to feed power directly to the second patch antenna patterns, and to feed power indirectly to the first patch antenna patterns (see paragraph [0068] for teaching the stack patch antennas that comprises one array of active patch antenna arrays and one array of passive/parasitic patch antenna arrays. Driven antenna directly fed and parasitic antenna does not have direct feed).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the feed vias are configured to feed power directly to the second patch antenna patterns, and to feed power indirectly to the first patch antenna patterns, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristic such as a better gain and directionality.

Regarding claim 12,
Lee discloses;
Wherein each of the feed vias is electrically connected to a corresponding first patch antenna pattern among the first patch antenna patterns, and the feed vias are disposed to be biased toward the oblique side from a center of the corresponding first patch antenna pattern (figures 1-2, feed points 1223 and feed ports 131 and 132 for the patch antenna).

Lee does not disclose;
A patch antenna array.

However, Veihl teaches;
A patch antenna array (see figure 5B for teaching stacked patch antenna pattern arrays each having a polygonal shape having an oblique side with respect to an array direction)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a patch antenna array, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristic such as a better gain and directionality.
Regarding claim 13,
Lee discloses;
Second feed vias respectively electrically connected to the corresponding first patch antenna pattern among the first patch antenna patterns, wherein the second feed vias are disposed to be biased from the center of the corresponding first patch antenna pattern in a direction different from the direction in which the feed vias are biased from the center of the corresponding first patch antenna pattern (figures 1-2, feed points 1223 and feed ports 131/132 for the patch antenna).

Lee does not disclose;
A patch antenna array.

However, Veihl teaches;
A patch antenna array (see figure 5B for teaching stacked patch antenna pattern arrays each having a polygonal shape having an oblique side with respect to an array direction)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a patch antenna array, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristic such as a better gain and directionality.


Regarding claim 14,
Lee discloses (figures 1-3);
A ground plane (ground portion 124 and ground plane 133) having through-holes (element 125) through which the feed vias penetrate, wherein the guide vias are electrically connected to the ground plane (feed ports 131/132 and feed points 1223).

Regarding claim 15,
Lee discloses (figures 1-3);
A dielectric body (element 110) in which the first patch antenna patterns (see the patch antenna pattern of figure 1 or element 120), the feed vias (feed vias 131/132 and feed points 1223) and the guide vias (guide vias 125 around the patch antenna) are disposed, the dielectric body having a polyhedral shape and comprising sides oblique with respect to the oblique side (see figures 1 and 3).

Lee does not disclose;
A patch antenna array.

However, Veihl teaches;
A patch antenna array (see figure 5B for teaching stacked patch antenna pattern arrays each having a polygonal shape having an oblique side with respect to an array direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a patch antenna array, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristic such as a better gain and directionality.

Regarding claim 16,
Lee does not disclose;
First electrical connection structures each electrically connected to a corresponding feed via among the feed vias, and each having a melting point lower than a melting point of the corresponding feed via; and second electrical connection structures each electrically connected to a corresponding guide via among the guide vias, and each having a melting point lower than a melting point of the corresponding guide via.

However, Veihl teaches;
First electrical connection structures each electrically connected to a corresponding feed via among the feed vias, and each having a melting point lower than a melting point of the corresponding feed via; and second electrical connection structures each electrically connected to a corresponding guide via among the guide vias, and each having a melting point lower than a melting point of the corresponding guide via (figure 5B, two rows of patch arrays. See abstract for teaching the solder for the plurality of patch radiating elements).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate first electrical connection structures each electrically connected to a corresponding feed via among the feed vias, and each having a melting point lower than a melting point of the corresponding feed via; and second electrical connection structures each electrically connected to a corresponding guide via among the guide vias, and each having a melting point lower than a melting point of the corresponding guide via, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristic such as a better gain and directionality.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0207235, hereby referred as Lee) in view of Veihl et al. (US 2019/0115664, hereby referred as Veihl) as applied to claim 1 above, and further in view of Aizawa Toshiaki (JP2013/150112, hereby referred as Toshiaki).
Regarding claim 2,
Lee, as modified, does not disclose;
Wherein each of the first patch antenna patterns comprises first slits located in the oblique side.

However, Toshiaki teaches;
Wherein each of the first patch antenna patterns comprises first slits located in the oblique side (see figure 1 for teaching slits 541-544 in the patch antenna).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the first patch antenna patterns comprises first slits located in the oblique side, as taught by Toshiaki, into Lee as modified in order to provide an antenna module which adjusts resonance frequencies and characteristics impedance without changing a position a feeding point.

Regarding claim 3,
Lee, as modified, does not disclose;
Wherein portions protruding from the first patch antenna patterns by the first slits protrude toward one of the guide vias.

However, Toshiaki teaches;
Wherein portions protruding from the first patch antenna patterns by the first slits protrude toward one of the guide vias (see figure 1 for teaching slits 541-544 in the patch antenna and each slit has a protruding portion with respect to the notch/slot).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein portions protruding from the first patch antenna patterns by the first slits protrude toward one of the guide vias, as taught by Toshiaki, into Lee as modified in order to provide an antenna module which adjusts resonance frequencies and characteristics impedance without changing a position a feeding point.
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0207235, hereby referred as Lee) in view of Veihl et al. (US 2019/0115664, hereby referred as Veihl) as applied to claim 1 above, and further in view of Hwang et al. (US 2016/0013558, hereby referred as Hwang).
Regarding claim 7,
Lee, as modified, does not disclose;
Guide patterns each electrically connected to a corresponding guide via among the guide vias, and each having a width greater than a width of the corresponding guide via.

However, Hwang teaches;
Guide patterns each electrically connected to a corresponding guide via among the guide vias, and each having a width greater than a width of the corresponding guide via (see figure 9, the two vias 130 and 140 and each of the via has a top portion with a width greater than the lower portion).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate guide patterns each electrically connected to a corresponding guide via among the guide vias, and each having a width greater than a width of the corresponding guide via, as taught by Hwang, into Lee as modified in order to provide an improved antenna such as a compact size antenna.

Regarding claim 8,
Lee does not disclose;
Wherein each of the second patch antenna patterns has a second polygonal shape having a second oblique side with respect to the array direction, wherein the guide patterns are disposed at a same height as a height of the first patch antenna patterns.

However, Veihl teaches;
Wherein each of the second patch antenna patterns has a second polygonal shape having a second oblique side with respect to the array direction, wherein the guide patterns are disposed at a same height as a height of the first patch antenna patterns (see figure 5B, the second row of patch antenna patterns under the first-row patch patterns and they are in an oblique with respect to the array direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the second patch antenna patterns has a second polygonal shape having a second oblique side with respect to the array direction, wherein the guide patterns are disposed at a same height as a height of the first patch antenna patterns, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristics such as a better gain and directionality. Furthermore, in order to achieve desired frequency bands.


Regarding claim 10,
Lee, as modified, does not disclose;
Feed patterns each electrically connected to a corresponding feed via among the feed vias, and each having a width greater than a width of the corresponding feed via, wherein the first patch antenna patterns each have a through-hole in which a corresponding feed pattern among the feed patterns is disposed.

However, Hwang teaches;
Feed patterns each electrically connected to a corresponding feed via among the feed vias, and each having a width greater than a width of the corresponding feed via, wherein the first patch antenna patterns each have a through-hole in which a corresponding feed pattern among the feed patterns is disposed (figure 2, the through holes 111-112, 121-122 for feed pins 130,140 and 150. Each feed pins with a head which has a greater width).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate feed patterns each electrically connected to a corresponding feed via among the feed vias, and each having a width greater than a width of the corresponding feed via, wherein the first patch antenna patterns each have a through-hole in which a corresponding feed pattern among the feed patterns is disposed, as taught by Hwang, into Lee as modified in order to provide an improved antenna such as a compact size antenna.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0207235, hereby referred as Lee) in view of Veihl et al. (US 2019/0115664, hereby referred as Veihl) as applied to claim 1 above, and further in view of Thai et al. (US 2019/0103682, hereby referred as Thai).
Regarding claim 11,
Lee, as modified, does not disclose;
Coupling patch patterns spaced apart from each other above the second patch antenna patterns.
However, Thai teaches;
Coupling patch patterns spaced apart from each other above the second patch antenna patterns (see figure 19B, the three patch radiating elements stacked on each other).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate coupling patch patterns spaced apart from each other above the second patch antenna patterns, as taught by Thai, into Lee as modified in order to provide an improved characteristic of the antenna such as gain and directionality.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueda US 2020/0287298 discloses an antenna apparatus, comprising: first patch antenna patterns arrayed in an N x 1 structure, the first patch antenna patterns each having a polygonal shape having an oblique side with respect to an array direction of the N x 1 structure; feed vias electrically connected to the first patch antenna patterns; and wherein N is a natural number greater than or equal to 2.  
Ying US 2012/0154237 discloses an antenna apparatus, comprising: first patch antenna patterns arrayed in an N x 1 structure, the first patch antenna patterns each having a polygonal shape; second patch antenna patterns spaced apart from each other and disposed above the first patch antenna patterns, the second patch antenna patterns each having an area less than an area of a corresponding first patch antenna pattern among the first patch antenna patterns; and wherein N is a natural number greater than or equal to 2.
Phillips et al. US 2005/0206568 discloses an antenna apparatus, comprising: a plurality of stacked patch antenna patterns each having a polygonal shape; feed vias electrically connected to the first patch antenna patterns.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845